                                    Case 5:20-cv-03003-VKD Document 1-4 Filed 04/30/20 Page 1 of 4

       Exhibit D
                                    Infringement of Claim 1 of U.S. Patent Number 7,088,854 by RSIP Vision

      CLAIM LANGUAGE                                                            Infringing Application




1. A computer program product for
generating special-purpose image
analysis algorithms comprising:
a computer usable medium having
computer readable program code
embodied therein, said computer
readable program code configured to:                              https://www.rsipvision.com/medical-segmentation/


                                       RSIP Vision imaging technology (“Infringing Product”) is a computer program product for generating image
                                                                                      analysis.




                                                                  Page 1 of 4
                                      Case 5:20-cv-03003-VKD Document 1-4 Filed 04/30/20 Page 2 of 4

       Exhibit D




obtain at least one image having a
plurality of chromatic data points;




                                                         https://www.rsipvision.com/automatic-segmentation-of-tumor-cells/
                                                                      The Infringing Product takes an image.

                                                                Page 2 of 4
                                    Case 5:20-cv-03003-VKD Document 1-4 Filed 04/30/20 Page 3 of 4

       Exhibit D




                                                                     https://www.rsipvision.com/medical-segmentation/

generate an evolving algorithm that
partitions said plurality of chromatic   The Infringing Product generates an algorithm based on user manual annotation of objects of interest thereby
data points within said at least one                                                training the algorithm.
image into at least one entity
identified in accordance with a user’s
judgment; and




                                                                     Page 3 of 4
                                     Case 5:20-cv-03003-VKD Document 1-4 Filed 04/30/20 Page 4 of 4

        Exhibit D




store a first instance of said evolving
algorithm as a product algorithm
wherein said product algorithm
enables the automatic classification
of instances of said at least one entity
within at least one second image in
accordance with said judgment of                                    https://www.rsipvision.com/medical-segmentation/
said user.



                                            The Infringing Product stores the evolving algorithm and runs the stored algorithm on all the data to
                                                            automatically classify additional image of similar type/requirement.




                                                                    Page 4 of 4
